DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches combination of structural features including but not limited to:
A firearm comprising: a firearm housing defining a magazine well; and a magazine holder comprising a first actuating element, a second actuating element, and a spring; the first actuating element having a first actuating extension at a first end of the first actuating element where the first actuating extension protrudes outward relative to a median plane of the firearm; and a locking extension at a second end of the first actuating element that protrudes inward relative to the firearm median plane; such that the locking extension is configured to engage a recess defined in a housing of a magazine when the magazine is inserted in the magazine well so as to reversibly secure the magazine within the magazine well; the first actuating element defining a longitudinal guide extending from the first end of the first actuating element, particularly, the longitudinal guide having a shape of an undercut groove; the second actuating element having a second actuating extension at a first end of the second actuating element; and a second end of the second actuating element is configured so that when the second actuating element is disposed in an insertion position the second 2Appl. Serial No. 17/061,898Docket No.: BARG-047end of the second actuating element can .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
15-Mar-22